                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                             AIKEN DIVISION

Brandon Starkweather,                       Civil Action No.1:19-CV-00261

       v.

Captain Marvin Nix; Southern Health
Partners, Medical Staff; and Jennifer
Hairsine, Southern Health Partners                           Order
Owner, in their individual capacities,

              Defendants.




      Plaintiff Brandon Starkweather brought this action, pro se, pursuant to 42

U.S.C. § 1983 alleging violations of his constitutional rights while he was a pretrial

detainee at Pickens County Detention Center. ECF No. 1. Defendants Southern

Health Partners and Jennifer Hairsine filed a Motion to Dismiss on March 25, 2019.

ECF No. 33. After Plaintiff did not respond to the Motion to Dismiss, United States

Magistrate Judge Shiva V. Hodges, to whom this case was previously assigned, filed

a Report and Recommendation recommending that the action be dismissed unless

the Plaintiff responded. The Plaintiff then responded advising that he wished for the

action to continue. The Magistrate Judge then filed a second Report and

Recommendation recommending that Defendants Southern Health Partner’s and

Jennifer Hairsine’s motion to dismiss be granted but Plaintiff be allowed extended

time to file an amended complaint. Defendant Marvin Nix then filed a Motion for

Summary Judgment and a Motion to Seal. ECF No. 93, 94. Plaintiff has not filed an
amended complaint, responded to the Motion for Summary Judgement, or filed

anything in this case since July 8, 2019.

      This matter now comes before the Court for review of the Report and

Recommendation (Report), filed on October 7, 2019. ECF No. 101. In the Report, the

Magistrate Judge recommends that this case be dismissed with prejudice for failure

to prosecute pursuant to Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978) and Fed.

R. Civ. P. 41(b). Id. The deadline to object to the Report was October 21, 2019. Plaintiff

failed to file objections to the Report or otherwise respond.

      This Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is

registered, and may accept, reject, or modify, in whole or in part, the

recommendations contained in that Report. 28 U.S.C. ' 636.            In the absence of

objections to the Report, this Court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

      The Court has carefully reviewed the Report and relevant filings. The Court

notes that Plaintiff has not filed anything in this case since July 8, 2019. For the

reasons articulated by the Magistrate Judge, it is hereby ORDERED that the Report,

ECF No. 101, is ACCEPTED, and this action is DISMISSED for failure to prosecute. 1

      IT IS SO ORDERED.




1
 In light of the acceptance of the Report, it is not necessary to address Defendants
Southern Health Partners’ and Jennifer Hairsine’s Motion to Dismiss, ECF No. 33,
Defendant Marvin Nix’s Motion for Summary Judgment, ECF No. 93, or Defendant
Marvin Nix’s Motion to Seal, ECF No. 94. Those motions are moot.
                                 __s/Terry L. Wooten______
                           Senior United States District Judge

February 24, 2020
Columbia, South Carolina
